Citation Nr: 1438030	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to November 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

To briefly clarify the procedural history, the Veteran's initial August 2005 claim of entitlement to service connection for a back condition was first denied in a March 2006 RO decision.  After considering additional evidence that was received shortly thereafter, the RO again denied the claim in an April 2006 decision.  In March 2007, the Veteran sought to reopen his previously denied claim for a back condition.  The claim was again denied by the RO in a June 2007 decision which became final when the Veteran failed to initiate an appeal by submitting a timely Notice of Disagreement (NOD).  Thereafter, the Veteran again sought to reopen his claim for a back condition in October 2010.  In the January 2011 decision on appeal, the RO determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disorder had been received.  The RO reopened the previously denied claim, but denied the claim of entitlement to service connection for a low back disorder.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system, including VA treatment records and an Informal Hearing Presentation, to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  A June 2007 RO decision denied entitlement to service connection for a back disability.  The Veteran did not perfect an appeal of that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the June 2007 RO decision that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection a low back disability, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's current low back disability did not have onset during active service, first manifested many years after discharge from active service, and is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The June 2007 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a low back disability has been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO provided initial notice regarding the Veteran's claim of service connection for a back disability in September 2005.  Thereafter, the RO provided proper notice concerning his claim to reopen in March 2007 and most recently in November 2010.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, any defect in this notice is harmless, as the Board herein concludes that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back disability.  

Regarding the duty to assist, the RO has obtained, and associated with the claims file, the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records.  The Veteran was afforded relevant VA examinations in January 2011 and July 2012.  The Board finds these examinations and the resulting opinions are adequate as the examiners considered the Veteran's relevant medical history, provided sufficiently detailed descriptions of the claimed disability, and provided supporting rationale for their opinions.  

In the June 2014 Informal Hearing Presentation (IHP), the Veteran's representative requests an independent medical opinion due to the conflicting expert medical evidence, discussed further below.  The Board is authorized to obtain an advisory medical opinion from an independent medical expert, when in its opinion, a medical opinion is warranted by the medical complexity or controversy involved in the appeal.  However, the necessity of obtaining such an opinion is left to the discretion of the Board.  38 U.S.C.A. § 7109 (West 2002 & Supp. 2013); 38 C.F.R. § 20.901(d) (2013); see also Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board has considered the representative's request but determines that no such action is required in this instance because the case is not of such medical complexity or controversy that would warrant an independent medical expert opinion.  

There is no additional existing evidence that is necessary for a fair adjudication of the claim that has not already been obtained; hence, no further notice or assistance to the Veteran is required and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim was previously denied by the RO in June 2007 because there was no evidence of a nexus between the Veteran's current back condition and his active service.  As discussed above, the June 2007 RO decision became final when the Veteran failed to perfect an appeal by submitting a timely VA Form 9 substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2013).  Evidence added to the record since the prior final decision includes statements from the Veteran's private physician in October 2010 and October 2011 which include positive nexus opinions linking the Veteran's current back pain to his active military service.  

Presuming the credibility of this evidence, the record now indicates that the Veteran has a disability that may be related to service.  This evidence is new, as it was not previously considered, and material, as it relates directly to an unestablished fact necessary to substantiate the claim; moreover, it raises a reasonably possibility of substantiating the claim.  Thus, as new and material evidence has been received, the claim of entitlement to service connection for a low back condition must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

The Board acknowledges the Veteran has a current low back disability.  VA treatment records, private treatment records, and SSA disability records document the Veteran's ongoing complaints of low back pain and x-ray evidence of degenerative arthritic changes to the lumbar spine.  Specifically, a March 1991 CT scan showed degenerative changes of the lumbar spine; this was confirmed by November 1994 x-ray studies.  Although later results, including an April 2001 whole body bone scan and an April 2005 reference to a current MRI, documented normal results regarding the Veteran's back, VA examiners later diagnosed a current low back condition in VA examinations conducted in January 2011 and July 2012.  

Regarding in-service incurrence, service treatment records document a normal enlistment examination in February 1972.  In November 1972, the Veteran complained of low back pain and burning upon urination for approximately one week prior, and described his symptoms as varying from a dull ache to a burning sensation.  The treating physician's impression was prostatitis.  A follow up visit a week later contains the Veteran's continuing complaint of low back pain, which he claimed was similar to pain he had experienced during a kidney infection for which he was treated at Fort Benjamin Harrison.  The treatment record documents that no related records were available; however, and the physician noted his impression of a muscle strain.  Imaging of the kidneys, ureters, and bladder (KUB) was requested due to bilateral costovertebral angle (CVA) pain, and a radiographic report from November 1972 documents a negative result.  

The Board notes that a Personnel Information Exchange System (PIES) records request to the National Personnel Records Center (NPRC) for any documents showing treatment at Fort Benjamin Harrison in the last half of 1972 resulted in a March 2006 response which documented that a search was conducted, but no such records were located.  

The remaining service treatment records contain a normal separation examination in November 1973, at which time the Veteran reported a medical history of recurrent back pain, with no further explanation by the examining physician.  Finally, a November 1974 enlistment examination from the Veteran's National Guard service documents a normal clinical evaluation and a report of medical history wherein the Veteran specifically denied recurrent back pain.  

Based upon the Veteran's STRs, the Board acknowledges that the Veteran incurred a low back injury during service in November 1972 which was variously attributed to prostatitis and muscle strain.  However, the evidence does not also establish that he developed a chronic low back arthritis disability from this in-service injury.  Specifically, the November 1974 National Guard enlistment examination contained normal clinical findings and the Veteran denied a history of back pain at that time.  

Thus, the record fails to show by objective evaluation that he manifested arthritis of his lumbar spine in service or  to a degree of 10 percent by November 1974, within the first year following active service.  Therefore, service connection on a presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, the remaining inquiry is whether there is a relationship, or nexus, between the Veteran's current low back disability and his active service.  As discussed below, there is conflicting expert medical evidence in this regard; however, the Board concludes that the weight of the competent evidence is against such a nexus.  

An October 2010 opinion letter from G.B. and T.J, two of the Veteran's private physicians, documents that he is a well-known patient with a long-standing history of recurrent back pain which has required conservative and aggressive therapy.  They report review of his service medical records and state that his "back pain does go back to the time of his service . . . and would think that much of his back pain is related to [such] service . . . . It is more likely that this pain started at that time."  

The Veteran was first afforded a VA examination of his spine in January 2011.  The examiner noted review of the claims file, including the October 2010 positive nexus private opinion, service treatment records, and private treatment records.  The Veteran reported current low back pain which started during active service, at the same time as his prostate infections, and without a history of trauma.  He reported that his back pain was continuous and unremitting since his military service, but later stated that since active service he has had a gradual onset of back pain that has worsened in the last twenty years.  Following a physical examination, the examiner diagnosed lumbago secondary to chronic facet arthropathy, degenerative disc disease of the lumbar spine, herniated discs of the lumbar spine contributing to chronic low back pain, and chronic regional pain syndrome of the lumbar spine.  He opined that the first manifestation of these conditions were not during active military service, as the recorded incidence of back pain was during an episode of prostatitis and the x-ray requisition noted it was CVA tenderness.  Moreover, he noted that while the Veteran has chronic multiple back issue requiring chiropractic care since approximately 2000, they are less likely cause by or related to any occurrence during his active military service.  

In October 2011, Dr. G.B. again submitted a private opinion letter which reported knowing the Veteran for over 25 years and treating him on multiple occasions for back pain.  He stated that there is "no doubt" that the Veteran's back pain exhibited early on in his treatment was connected to his military service.  He noted a recent MRI which confirmed multiple degenerative changes of the lumbar spine consistent with a history of trauma from years ago, and that given all of the Veteran's musculoskeletal problems, he stated it is more likely than not that his back pain is related to his military service.  

The Veteran was most recently afforded a VA examination in July 2012.  The examiner reviewed the claims file, including service treatment records and private treatment records, and obtained a history from the Veteran.  The Veteran reported experiencing back pain since active service, which initially came and went, and become progressively worse in the last twenty years.  He reported back strains and muscle spasms during service, where his back "would just bind up."  He denied any injury to his back, and specifically denied any car accidents.  After a thorough physical examination, the examiner opined that it is less likely than not that the Veteran's active service caused or led to his present back condition with bulging discs and possible complex regional pain syndrome.  He cited the November 1972 in-service kidney infection with associated back pain, with no report of a back injury during service, and stated there was no continuing back symptoms or further back treatment after 1972, except for the brief notation of back strain in 1975 which was followed by a normal spine examination in 1977.  He noted that most of the Veteran's problems followed a complaint of low back pain in 1991, when the Veteran reported he was hospitalized for ten days for sciatica.  The examiner acknowledged the Veteran's current back disability, but stated that there is no nexus regarding his present back condition and no indication of a continuing back disability since service.  

The January 2011 and July 2012 VA examiners' opinions were based upon thorough reviews of the claims file, medical histories provided by the Veteran, and physical examinations.  Their opinions clearly address the Veteran's low back disability and provide reasoned analyses and rationales.  The October 2010 and October 2011 private physician opinions, while probative given familiarity with and prior treatment of the Veteran, do not contain fully articulated opinions supported by reasoned analyses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from its reasoning).  In essence, they are conclusory opinions which lack any rationale linking the Veteran's current low back disability to active service, which diminishes the probative value of the opinions.  Moreover, to the extent the private opinions note the Veteran's long-standing treatment history of 25 years, the Board points out that even assuming a 25-year history of treatment for back pain (with treatment therefore beginning in approximately 1985), such history is insufficient to reflect continuing back symptoms since discharge from active service in November 1973.  Finally, while the October 2011 opinion references recent MRI results which show degenerative changes of the lumbar spine consistent with a history of trauma from years ago, it does not provide any nexus evidence to show how such changes are related to the Veteran's active service, records of which do not document any history of trauma.  

The Board finds that the VA examiners' opinions contain the most thorough, reasoned analyses regarding the question of whether a nexus exists between the Veteran's current low back disability and his active service.  Therefore, the Board affords more probative weight to the January 2011 and July 2012 VA examiners' opinions which are factually accurate, fully articulated, and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

The Veteran is certainly competent to testify concerning his history of low back pain, because this is capable of lay observation and experience.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to provide a nexus opinion that his current low back disability is somehow related to an isolated occurrence of back pain, diagnosed as muscle strain, during active service, as to do so requires medical expertise which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, to the extent the Veteran reports low back symptoms continuing since active service, the Board such statements to lack credibility because they are inconsistent with the evidence of record as well as his own prior statements.  

Post-service, the Veteran first filed any claim of entitlement to service connection in 1977, regarding a claim for bilateral hearing loss.  Thereafter, he did not file a claim regarding a back condition until August 2005; further, the Board notes that claim was specifically for an upper back condition.  While there is no requirement that a Veteran file a claim within a prescribed period, a prolonged period without treatment is a factor that the Board may consider in adjudicating the claim..  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000)  While a private treatment notation from June 1975 documents a finding of back strain without further explanation, a subsequent April 1977 VA physical examination contains normal findings regarding the Veteran's back and spine.  A February 2011 letter from a private chiropractor states that the Veteran was a patient from mid-1979 to the early 1980s, and this is consistent with the Veteran's March 2006 statement to that effect; however, there is no record of such treatment, and even assuming such treatment was related to the Veteran's lower back, the evidence discussed above shows a lack of continuous symptoms prior to that time and subsequent to the Veteran's active service.  See Maxson, 230 F.3d 1330.  Thereafter, there is no evidence of treatment regarding the Veteran's back until December 1990, when the Veteran reported a low back injury approximately ten days prior.  

Additionally, private chiropractic treatment records document injury to the Veteran's neck and back due to lifting objects in October and November 1999, and a motor vehicle accident in November 2000, which may suggest intercurrent causes for the Veteran's current low back disability.  Id.  The Board is also cognizant that self-interest may play a role in the Veteran's statements made to the RO.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony); cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  

Finally, the Veteran's assertion that he has had a continuity of low back symptomatology since his in-service back injury is contradicted by his own statements.  Specifically, during his November 1974 National Guard enlistment examination, the Veteran denied a history of recurrent back pain, and none was noted upon clinical evaluation.  This evidence tends to show that the Veteran is not a reliable historian.  It also tends to show that any low back symptoms in service did not result in any permanent disability as he was clinically sound a short time following service discharge.  More recently, in October 2003, he reported a history of low back pain for "around a year."  Thus, the Board finds the Veteran's lay statements of any low back disability symptoms dating back to active service are not credible, and thus not probative in support of his claim.  

In summary, while there is evidence in support of the claim, the benefit-of-the-doubt rule is not for application as the preponderance of the evidence is against a finding of a nexus relationship between the Veteran's current low back disability and his active service.  As such, claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

New and material evidence has been received; the claim of entitlement to service connection for a low back disability is reopened.  

Service connection for low back disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


